                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:18CR173
                                            )
      vs.                                   )
                                            )
CHAD M. PEDERSEN,                           )                  ORDER
                                            )
                   Defendant.               )


      This matter is before the court on the Unopposed Motion to Continue Trial [25].
Counsel needs additional time to finalize a mutually acceptable resolution. For good
cause shown,

      IT IS ORDERED that the Motion to Continue Trial [25] is granted, as follows:

      1. The jury trial now set for December 10, 2018, is continued to March 4, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and March 4, 2019, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: December 10, 2018.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
